UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3334 CALVERT SOCIAL INVESTMENT FUND (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2012 Item 1. Report to Stockholders. [Calvert Social Investment Fund Money Market, Balanced, Bond, Equity and Enhanced Equity Portfolios Annual Report] [Calvert Asset Allocation Funds Annual Report] Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com . If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. This fiscal year has witnessed an unprecedented amount of monetary stimulus by the Federal Reserve. These actions, led by Chairman Bernanke, have been taken due to the lack of any reasonable fiscal budget coming from Congress. Yet all admit that monetary tools can only do so much to keep the economy afloat. Though financial markets were buoyed by this injection of vast amounts of money, the real economy is still anemic, due in large part to the fear and uncertaintyabout the necessary fiscal choices to address the nation’s long-term budget deficits. In My Opinion Political rhetoric on both sides during this election year avoids discussing the hard choices. As a result, these are such difficult and unusual circumstances for making investment decisions. In particular, money for new projects and investment has been put on hold. The number of venture funds has declined almost 60% since 2007. Many of the unemployed still suffering in this economic situation have almost given up their job searchesnot to mention the underemployed who are dissatisfied working jobs that are not using their best skills or paying wages commensurate with their talents. Ironically, America is a rich country, both in resources and in people. The shale gas finds are of major significance to the country’s efforts to become more energy independent, with potential ramifications in foreign policy and military budget needs. Much of the best talent in the world would move to the United States if we made needed reforms to our immigration laws. It’s true that our free-market economy has concentrated more wealth in the hands of the few, but most would agree that some of that excess wealth of the few needs to go to giving educational and job opportunities to the next generation in order to keep benefits flowing to everyone. I’m hopeful that we will make some of these hard choices in the next few months as Congress deals with the “fiscal cliff.” Whether we bring back the Clinton-era tax structure or the Simpson-Bowles proposed compromise, there are solutions, however imperfect, which could at least help us muddle through. You hear much argument about the numbers in economics, but I believe sometimes the most important part of economics is what Keynes called “animal spirits.” This phenomenon is hard to define, but is no less real and important. Americans have long been optimistic about the future, but the new polarized politics in Washington, along with the dominance and intransigence of the special interests, have dampened this optimism. A reasonable resolution from Congress for a fiscal plan might do wonders to change the mood and could put the country on an upward trajectory. Investors in these uncertain times cannot be blamed for steering away from the stock market in favor of some type of certain yield in the bond market. And the economic weakening in most other countries is cause for heightened concern. However, if there is a respectable resolution to the looming fiscal crisis in the United States, stocks might receive renewed support as analysts become more confident in the prospects for corporate earnings. Bottom line—in my opinion, keep some of your money in the stock market, even in these times that seem so perilous. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT 4 Shareholder Advocacy Calvert continues to work in a variety of areas, having dialogues with companies and industries about sustainability policies. In this past year, these efforts have taken many different shapes: 1. Calvert helped craft new SEC rules about “conflict minerals” under the Dodd-Frank legislation. These minerals have fueled a violent 14-year conflict in the Eastern Democratic Republic of the Congo. 2. Calvert advocated in public testimony for the newly finalized corporate average fuel economy (CAFE) standards, which require cars to reach a 54 mpg standard by 2025. 3. Calvert co-authored two reports to help companies navigate the waters of climate risks and protect shareholder value. Oxfam America and Ceres joined us to create Physical Risks from Climate Change: A guide for companies and investors on disclosure and management of climate impacts . 4. Calvert fought for the new “say on pay” rule, which requires publicly traded U.S. companies to allow shareholders to vote on the compensation awarded to senior management the previous year. We built on that success this year by creating a strict set of voting guidelines on executive compensation for the proxy season. We also shared our reasons for voting against the proposals to management at key companies. 5. Calvert also filed 24 shareholder resolutions to keep sustainability and social issues in front of corporate management. One resolution on board diversity at Urban Outfitters received 39% support (up from 22% last year). Despite owning popular women’s retail brands Anthropologie and Free People, the company does not have any women or minorities on its board of directors. Community Investments Many of our Funds participate in Calvert’s High Social Impact Investing program, which is administered through the Calvert Foundation. This community investment program may allocate a small percentage of Fund assets at below-market interest rates to investments that provide economic opportunity for struggling populations. 1 One such investment through the Foundation is FMM Popayan, which offers financial services to more than 400,000 clients in some of the poorest areas of Columbia. Women comprise 66% of Popayan’s client base. We also supported the Triodos Sustainable Trade Fund, which seeks to improve the economic position of farmers in emerging markets and stimulate development in the sustainable agriculture sector. It does this by providing pre-export value chain financing to farmer cooperatives, with a specific focus on fair trade and organic farming. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT 5 Special Equities A modest but important portion of certain funds is allocated to small private companies developing products or services that address important sustainability or environmental issues facing our society. One example of a recent investment is Ivy Capital/All Life Insurance Company of South Africa, which insures people living with HIV. 2 The company uses online support systems to help clients comply with their medical requirements in order to live a longer life. This provides enormous security to their families and employers and seems to be a rather unique business model in fighting the scourge of AIDS. Thanks to your continued support, we continue making a difference in some of the most critical issues facing investors and our society today. D. Wayne Silby Founding Chair October 2012 1. As of September 30, 2012, Calvert Social Investment Foundation (“Calvert Foundation” or “Foundation”) Community Investment Notes represented the following percentages of Fund net assets: Calvert Balanced Portfolio 0.80%, Calvert Equity Portfolio 0.43%, and Calvert Bond Portfolio 0.38%. The Calvert Foundation is a 501(c)(3) nonprofit organization. The Foundation’s Community Investment Note Program is not a mutual fund and should not be confused with any Calvert Investments-sponsored investment product. 2. As of September 30, 2012, Ivy Capital/All Life Insurance Company represented 0.02% of Calvert Equity Portfolio. Holdings are subject to change. As of September 30, 2012, the following companies represented the following percentages of Fund net assets: Urban Outfitters 0%; Yahoo 0%; Google 1.78% of Calvert Balanced Portfolio and 3.69% of Calvert Equity Portfolio; Microsoft 4.32% of Calvert Enhanced Equity Portfolio, 3.74% of Calvert Equity Portfolio, 1.83% of Calvert Balanced Portfolio; and Facebook 0%. Holdings are subject to change. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT 6 Dear Shareholder: Stock markets ended the 2012 annual reporting period sharply higher as the Standard & Poor’s (S&P) 500 Index returned 30.20% versus 1.14% for the 12 months through September 30, 2011. While the two periods shared many commonalitiessuch as a softening of economic indicators, mounting concerns about sovereign debt in the eurozone, and relatively strong corporate profitsthere were some key differences. Financial markets around the world breathed a sigh of relief after the European Central Bank committed to saving the euro this summer and offered to support the debt markets for any euro member government seeking a new financial bailout. And while the disasters in Japan and strife in the Middle East and North Africa weighed heavily on investor confidence last year, uncertainty closer to home rattled investors this year, primarily as a result of the presidential election and looming “fiscal cliff” in January 2013 that could raise taxes for many Americans. The good news is both situations should see some resolution by the end of 2012. The U.S. economy’s relative strength was also more evident in this annual reporting period. The divergence with foreign stock market returns widened as the S&P 500 Index more than doubled the 14.33% return of the MSCI EAFE Index for the 12-month period ending September 30, 2012. In the 12 months ending September 30, 2011, the S&P 500 barely eked out a positive return compared with -8.94% for the MSCI EAFE for the same period. A Truly Uneven Recovery Within the United States, the economic recovery was also uneven, with some consumers and businesses feeling left behind in the midst of an “improving” economy. For example, growth in northeastern metropolitan areas lagged, while metro areas out west, particularly those in natural gas or high-tech centers, rebounded strongly. 1 Also, the housing market finally turned the corner, as national home prices rose 3.6% year-over-year for the past 12 months. However, they surged 9.4% in the western U.S. while notching up only 0.9% in the northeast. 2 In employment, more than 70% of jobs lost in service industries during the recession have returned, but only 15% of jobs lost in manufacturing, construction, and other goods-producing industries have come back. The differences are stark even within industries, where retail general merchandisers such as Costco recouped 92% while department stores regained just 41% of lost jobs. 3 Overall, we remain cautiously optimistic about the economic recovery ahead. As both citizens and investors, we hope that government legislators return to the negotiating table after the election and give us all the gift of more certainty before the holidays. www.calvert.com CALVERT SOCIAL INVESTMENT FUND ANNUAL REPORT 7 Making Strides in Board Diversity Calvert continued its advocacy efforts in many areas, including board diversity. The United Nations Gender Equality for Sustainable Business Event in March marked the two-year anniversary of the U.N.’s Women’s Empowerment Principles (WEP), which were adapted from the Calvert’s Women Principles
